DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/8/2021 is acknowledged.
Claims 1-4, 7-11, and 14 are amended.

Response to Amendment
Applicant’s amendments filed on 11/8/2021 is entered for prosecution. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 (pages 11-12) in a reply filed 11/8/2021 have been fully considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (US 2016/0262066 A1, hereinafter Ozturk) in view of Xu et al. (US 2019/0357093 A1, hereinafter Xu).

It is noted that the corresponding citation from Xu to the rejection of the claims is supported by Provisional Application US 62/442,887 to which Xu claims the priority, and which has been filed on Jan. 5, 2017. Thus, Xu was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
Ozturk discloses a wireless transmit/receive unit (WTRU) (see, Ozturk: Fig. 2 UE 115-a) configured to perform phased reconfiguration (see, Ozturk: para. [0056], “a dual-link handover procedure”) from a source cell (see, Ozturk: Fig. 2, source base station 105-a) to a target cell (see, Ozturk: Fig. 2, target base station 105-b), wherein the WTRU is initially connected to the source cell (see, Ozturk: para. [0056] teaches wherein before the handover, UE may have a protocol stack configured for communications with source base station.), the WTRU comprising: a processor operatively coupled to a transceiver (see, Ozturk: Fig. 7, Processor 705 and Transceiver 735); the (see, Ozturk: para. [0056] teaches wherein UE may have RRC, PDCP, RLC, and MAC layer configurations (i.e., a first set of functions) with source base station before the handover.). 
Ozturk does not explicitly teach wherein the first set of functions includes transmitting uplink (UL) data.
In the same field of endeavor, Xu teaches wherein the first set of functions includes transmitting uplink (UL) data (see, Xu: para. [0117] teaches wherein “When the source BS supports make-before-break handover, the source BS may transmit downlink data to the UE or may receive uplink data to be transmitted to the core network”, support is found on page 8 (Step 7) of 62/442,887. Xu teaches wherein the source BS receives uplink data (i.e., the UE transmits UL data to the source BS) to be transmitted to the core network before the UE completes the handover to the target BS and ceases the UL data transmission to the source BS (i.e., make-before-break handover).).
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozturk to include the teachings of Xu in order for the UE to perform make-before-break handover without connection release until establishing RRC connection with the target BS (see, Xu: para. [0116], support is found on page 8 (Step 7) of 62/442,887). 
Ozturk further teaches wherein the processor and transceiver configured to monitor for a first set of preconfigured trigger conditions for functions towards (see, Ozturk: para. [0066] teaches wherein UE and source base station may perform one or more radio link measurements indicating that UE may receive better service by transferring to target base station (e.g., one of a second set of preconfigured trigger conditions for functions towards the source cell), and target base station may acknowledge the handover preparation request which indicates the availability of UL resources in the target cell (i.e., a condition of UL resources in the target cell becoming available). Para. [0053] teaches wherein target base station makes an admission control decision to ensure that it can meet the quality of service (QoS) standards of the UE (e.g., one of a first set of preconfigured trigger conditions for functions towards the target cell) and then configures resources for the incoming UE. Para. [0067] teaches wherein “UE 115-b may receive a connection reconfiguration message associated with a handover from source base station 105-c to target base station 105-d” (i.e., a first set of preconfigured trigger conditions). Para. [0060], “UE115-a may monitor both base stations 105 and may receive PDCP PDUs from both base station 105 using the same logical channel.” Para. [0067] further teaches wherein “the UE 115-b may determine whether the access procedure is successful or unsuccessful based on the content of the connection reconfiguration message” (i.e., monitoring for a second set of preconfigured trigger conditions));
in response to detection of at least one of the first set of preconfigured trigger conditions (see, Ozturk: para. [0066] teaches wherein one or more RLM of the UE indicating that UE may receive better service from target cell than the source cell (e.g., detecting one of the first set of preconfigured trigger conditions towards target cell)), transmit signaling radio bearers (SRBs) to the target cell (see, Ozturk: para. [0057] teaches wherein the UE performs a RACH procedure a target base station, which is equivalent of transmitting SRBs to target cell, as taught in para. [0051] wherein the UE implements the new SRB configuration and transmits an RRC connection re-establishment complete message to the BS (i.e., target BS) in response to receiving RRC connection establishment message.) while continuing to execute the first set of functions with the source cell (see, Ozturk: para. [0056-0057] teach performing a dual-link handover procedure from source base station to target base station, wherein UE may have RRC, PDCP, RLC, and MAC layer configurations (i.e., a first set of functions) with source base station before the handover. The UE may continue communicating with source base station until it is ready to transfer communications to target base station.); and 
in response to detection of at least one of the second set of preconfigured trigger conditions (see, Ozturk: Para. [0059], “A successful RACH procedure for target base station 105-b may be a trigger point to switch RLC/PDCP.” (i.e., the second set of preconfigured trigger conditions), cease executing at least a subset of the first set of functions with the source cell (see, Ozturk: para. [0057] teaches wherein UE may suspend RLM measurements for the source base station during the handover (i.e., ceasing execution of a subset of the first set of functions with the source cell). Para. [0067] teaches UE may suppress an RLM procedure with the source cell based on the successful or unsuccessful connection reconfiguration message.).
	
Regarding claim 2:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and the transceiver are further configured to receive, from the source cell, the first set of preconfigured trigger conditions and the second set of preconfigured trigger conditions in at least one control message (see, Ozturk: para. [0056-0057] teach a handover mechanism wherein UE may be moving from one geographic area to a different coverage area and before the handover, UE has a protocol stack configured for communications with source base station. UE has RRC (Radio Resource Control), PDCP (Packet Data Convergence Protocol), RLC (Radio Link Control), and MAC layer configurations which are control messages through which the first set of preconfigured trigger conditions and the second set of preconfigured trigger conditions are received from the source cell. Para. [0066] teaches some examples conditions wherein UE and source base station perform radio link measurements (i.e., one of the first preconfigured trigger conditions) and target base station acknowledges the handover preparation request (i.e., one of the second preconfigured trigger conditions) and para. [0053] teaches wherein the preconfigured trigger conditions are passed on to the UE by the source base station.).

Regarding claim 3: 
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and the transceiver are further configured to send a feasibility notification when the WTRU can simultaneously receive and process transmissions from the source cell and the target cell (see, Ozturk: para. [0056] teaches wherein UE transmits an indication of a dual link handover capability (i.e., a feasibility notification) to the source base station, and a data transmission may be received base at least in part on the indication.).

Regarding claim 4:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and the transceiver are further configured to, in response to the detection of the at least one of the first (see, Ozturk: para. [0057] teaches wherein the source BS sends a handover command including RRC configuration information of the target BS to the UE (e.g., one of the first preconfigured trigger conditions)), execute a second set of functions with the target cell (see, Ozturk: para. [0057] teaches wherein UE may perform a RACH procedure at target base station (i.e., a second set of functions)), wherein each of the first set of functions and the second set of functions further include at least one of the following functions: monitoring for UL grants; monitoring scheduling requests (SRs); monitoring for buffer status reports (BSRs); transmitting channel quality indicator (CQI) information; monitoring for downlink (DL) grant; monitoring for DL or data; transmitting UL acknowledgment/negative acknowledgment (ACK/NACK); entering discontinuous reception (DRX) mode; performing radio link monitoring (RLM); updating system information (sysinfo); or monitoring for paging (see, Ozturk: para. [0060] teaches wherein UE monitors both base stations and receives PDCP PDUs from both base station using the same logical channel. Para. [0051] teaches wherein UE performs RLM measurements. Para. [0057] teaches wherein UE may continue receiving data and sending HARQ or CSI feedback. Para. [0072] teaches wherein UE updates system information (e.g., resetting MAC and/or RLC configurations, or reestablishing a PDCP configuration, etc.)).

Regarding claim 5:
Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the first set of preconfigured trigger conditions further includes at least one of the following conditions: UL data is available for transmission in the target cell; or at least one signaling radio bearer (SRB) is established in the target cell (see, Ozturk: para. [0069-0070] teach wherein the UE transmits an RRC reconfiguration request to target base station and performs a successful access procedure base on receiving the connection reconfiguration message, and the base station transmits a UL grant information and timing adjustment information to UE, which is equivalent to at least one signaling radio bearer (SRB) is established in the target cell.).

Regarding claim 6:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the second set of preconfigured trigger conditions includes: all pending snapshot data for the source cell is transmitted; UL resources in the source cell are released; explicit indication to discontinue functions to the source cell is received; packet latency in the source cell is above a threshold; a number of retransmissions in the source cell is above a threshold; a number of downlink (DL) negative acknowledgements (NACKs) in the source cell is above a threshold; an "end of DL" packet marker is received from the (see, Ozturk: para. [0072-0073] teach wherein source base station receives a handover execution message from target base station after UE performs a successful access procedure for target base station and source base station may stop transmitting subsequent message to UE based on receiving the handover execution message (i.e., SRB1/SRB2 is released or suspended in the source cell.)).

Regarding claim 8:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and the transceiver are further configured to suspend first primary signaling radio bearers (SRBs) with the source cell and establish second primary SRBs with the target cell based on at least one of a third set of preconfigured conditions, wherein the third set of preconfigured conditions include completing a random access procedure in the target cell (see, Ozturk: para. [0069-0073] teach wherein UE transmits an RRC reconfiguration request (e.g., according to a RACH procedure) to target base station and resets MAC and/or RLC configurations, or reestablishes a PDCP configuration for communications with target base station based on the successful access procedure, and source base station stops transmitting subsequent message to UE base on receiving the handover execution message from target base station (i.e., suspending first primary signaling radio bearers (SRBs) with the source cell and establishing second primary SRBs with the target cell.)).

Regarding claim 10:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk further teaches wherein the processor and the transceiver are further configured to maintain at least one primary signaling radio bearer (SRB) with the source cell and establish a temporary secondary SRB with the target cell based on at least one of a third set of preconfigured conditions, wherein the third set of preconfigured conditions include UL resources becoming available in the target cell (see, Ozturk: para. [0056] teaches wherein a dual-link handover procedure enables UE to continue communicating with source base station until it is ready to transfer communications to target base station. Para. [0068-70] teaches that source base station may continue to send data transmissions (corresponding to RLC PDUs) to UE (i.e., maintaining at least one primary SRB with the source cell) after receiving the connection reconfiguration message. While still being connected with source base station, UE transmits an RRC reconfiguration message request to target base station (i.e., establishing a temporary secondary SRB with the target cell) and performs a successful procedure with target base station based on the connection reconfiguration message. Target base station transmits configuration information such as UL grant information and timing adjustment information to UE, which means that UL resources are available in the target base station.).

Regarding claim 11:
Claim 11 is directed towards a method that follows the same steps described in claim 1. As such, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 12: 
Claim 12 is directed towards a method that follows the same steps described in claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
Claim 13 is directed towards a method that follows the same steps described in claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:
Claim 14 is directed towards a method that follows the same steps described in claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 15:
Claim 15 is directed towards a method that follows the same steps described in claim 5. As such, claim 15 is rejected under similar rationale to claim 5.	

Regarding claim 16:
Claim 16 is directed towards a method that follows the same steps described in claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Regarding claim 18:
Claim 18 is directed towards a method that follows the same steps described in claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Regarding claim 20:
Claim 20 is directed towards a method that follows the same steps described in claim 10. As such, claim 20 is rejected under similar rationale to claim 10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Xu further in view of Chen et al. (US 2016/0277987 A1, hereinafter Chen).

Regarding claim 7:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 1.
	Ozturk does not explicitly teach wherein the processor and the transceiver are further configured to release UL resources in the source cell when at least one of the following conditions is true: the WTRU is no longer UL time aligned in the source cell; a cell quality of the source cell based on reference signal measurements is below a threshold; or a radio link failure (RLF) occurs in the source cell.
In the same field of endeavor, Chen teaches wherein the processor and the transceiver are further configured to release UL resources in the source cell when at least one of the following conditions is true: the WTRU is no longer UL time aligned in the source cell; a cell quality of the source cell based on reference signal measurements is below a threshold; or a radio link failure (RLF) occurs in the source cell (see, Chen: para. [0085-0090] teach wherein the WTRU is configured to carry out releasing all radio resources related to the secondary eNB (i.e., source cell) upon detection of a failure (e.g., a radio link failure (RLF), a failure of a SR (Scheduling Request), and/or an expiry of a TAT (Time Alignment Timer).).
Ozturk in combination of Xu to include the teachings of Chen in order to fall back to a single connectivity mode, to notify the network via another base station that does not experience that failure and, in turn, to improve overall efficiency of the utilization of system resources, especially over the air interface (see, Chen: Para. [0095-0100]). 

Regarding claim 17:
Claim 17 is directed towards a method that follows the same steps described in claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Xu further in view of Huawei, HiSilicon (“DC based NR scheme for 0ms interruption handover”, 3GPP TSG-RAN WG2 #99, R2-1708877, August 21-25, 2017, hereinafter Huawei).

Regarding claim 9:
As discussed above, Ozturk in view of Xu teaches all limitations in claim 8.
Ozturk does not explicitly teach wherein the processor and the transceiver are further configured to: remove the first primary SRBs with the source cell once 
	In the same field of endeavor, Huawei teaches wherein the processor and the transceiver are further configured to: remove the first primary SRBs with the source cell once the second primary SRBs with the target cell are established (see, Huawei: Section 2.1, Step 2 teaches wherein as the target gNB is added as S-gNB in advance (i.e., once the second primary SRBs with target cell is established), the RLC and MAC layer are initialized in the target cell and the UE only establishes MAC and RLC layer for target cell utilizing split bearer. In other words, a role change is performed which means that the first primary SRBs with the source cell is removed and the second primary SRBs with the target cell becomes the first primary SRBs (i.e., RRC, PDCP and the RAN-CN connection are relocated from the source cell to the target cell.); and send a role change indication control message to the target cell (see, Huawei: Section 2.1, Step 2 teaches wherein once the role change is triggered, the source gNB may provide a security key (i.e., a role change indication control message) to the garget gNB.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozturk in combination of Xu to include the teachings of Huawei in order to perform role change between the source cell and the target cell without RACH and L2 reset/reestablishment (see, Huawei: Section 2.1 and Proposal 1). 

Regarding claim 19:
Claim 19 is directed towards a method that follows the same steps described in claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471